Citation Nr: 1028085	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  07-12 085	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to an effective date earlier than June 13, 2003, 
for the award of  service connection for bilateral hearing loss.

2.  Entitlement to an initial compensable disability rating for 
the Veteran's service-connected residuals of a fracture to the 
right cheekbone. 

3.  Entitlement to a disability rating in excess of 10 percent 
for the Veteran's service-connected post-traumatic arthrosis, 
status post fracture, right wrist.  

4.  Entitlement to a rating in excess of 10 percent for the 
Veteran's service-connected post-traumatic degenerative joint 
disease of the right elbow.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
blindness of both eyes, claimed as macular degeneration.

6.  Entitlement to service connection for a pilonidal cyst, 
claimed as a tailbone condition.

7.  Entitlement to service connection for a right shoulder 
disorder.

8.  Entitlement to service connection for a left elbow disorder.

9.  Entitlement to service connection for a back disorder.

10.  Entitlement to service connection for a right knee disorder.

11.  Entitlement to service connection for a left knee disorder.

12.  Entitlement to service connection for a bilateral foot 
disorder.

13.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Benjamin M. Diliberto, Associate Counsel







INTRODUCTION

The Veteran had active service from June 1942 to January 1946.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from April 2006, August 2007 and April 2008 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona, that denied the 
benefits sought on appeal.  The Veteran appealed those decisions 
and the case has been referred to the Board for appellate review.  

The issues of entitlement to a rating in excess of 30 
percent for the Veteran's service-connected bilateral 
hearing loss, entitlement to a compensable rating for the 
Veteran's service-connected sinusitis, and entitlement to 
service connection for posttraumatic stress disorder have 
been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over them, and they 
are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a rating in excess of 10 percent for 
the service-connected right elbow disorder and the issues of 
entitlement to service connection for macular degeneration, 
pilonidal cyst, a right shoulder disorder, a left elbow disorder, 
a back disorder, a right knee disorder, a left knee disorder, a 
bilateral foot disorder and tinnitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington,  D.C.





FINDINGS OF FACT

1.  On June 13, 2003, the RO received from the Veteran a claim of 
entitlement to service connection for bilateral hearing loss.   

2.  The Veteran's service-connected residuals of a right 
cheekbone fracture are not productive of moderate disfigurement 
or any characteristics of disfigurement and have not resulted in 
loss of both the inner and outer tables of the Veteran's skull.

3.  The Veteran's post-traumatic arthrosis, status post fracture, 
right wrist (dominant) is manifested by x-ray evidence of 
arthritis and limitation of motion, but not by palmar flexion 
limited in line with the forearm or dorsiflexion less than 15 
degrees. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior to 
June 13, 2003, for a grant of service connection for bilateral 
hearing loss, are not met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.1, 3.114, 3.155, 3.400, 20.1103 
(2009).

2.  The criteria for an initial compensable rating for residuals 
of a fracture, right cheekbone, have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.72, Diagnostic Code 
5296 (2009); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2002 & 
2009); 38 C.F.R. §§ 4.75, 4.84, Diagnostic Codes 6009, 6079 
(2009). 

3.  The criteria for a rating of 20 percent for service-connected 
post-traumatic arthrosis, status post fracture, right wrist, with 
carpal tunnel syndrome have been reasonably met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5015, 5024, 5214, 5215, 8515 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claims on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated in July 2003, December 2003, 
June 2004, October 2004, December 2004, February 2006, March 
2006, September 2006, April 2007, April 2008, November 2008, and 
January 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently reversed 
the Veterans Court's decision in Vazquez-Flores, however, finding 
that VA is not required to tailor § 5103(a) notice to individual 
veterans or to notify them that they may present evidence showing 
the effect that worsening of a service-connected disability has 
on their employment and daily life for proper claims 
adjudication.  For an increased rating claim, section § 5103(a) 
now requires that the Secretary notify claimants generally that, 
to substantiate a claim, they must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009 (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).  

With regard to the Veteran's claim of entitlement to a 
compensable initial rating for residuals of a fracture, right 
cheekbone, the Board notes that this originates from the grant of 
service connection for that disability.  Consequently, Vazquez-
Flores is inapplicable.  With regard to the Veteran's claim for a 
rating in excess of 10 percent for his service-connected right 
wrist disorder Board notes that a letter from the RO to the 
Veteran dated in November 2008 met the requirements of Vazquez-
Flores.  This was followed by a readjudication in the February 
2009 Statement of the Case (SOC).  Accordingly, the notice timing 
error did not affect the essential fairness of the adjudication.  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal and have not argued that any 
errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the Veteran in the 
adjudication of his appeal.  

Hearing Loss Earlier Effective Date

First, the Board notes that the Veteran has claimed entitlement 
to an earlier effective date for the grant of service connection 
for his bilateral hearing loss.

The Veteran first claimed entitlement to bilateral hearing loss 
in June 2003.  A February 2004 rating decision granted 
entitlement to service connection for bilateral hearing loss and 
assigned a rating evaluation of 30 percent from June 13, 2003, 
the day that the Board received the Veteran claim.  The Veteran 
submitted a Notice of Disagreement (NOD) with that rating 
decision in April 2004, asserting that a higher rating was 
warranted.  A Statement of the Case (SOC) was issued in September 
2004 and the Veteran filed a Substantive Appeal (VA Form 9) in 
October 2004.  In October 2005, both in writing and during a 
hearing before the Board, the Veteran indicated his desire to 
withdraw that claim.  

In January 2006 the Veteran claimed entitlement to an earlier 
effective date for his service-connected bilateral hearing loss.  
An August 2007 rating decision denied entitlement to an earlier 
effective date.  The Veteran submitted a Notice of Disagreement 
(NOD) in September 2007, also claiming entitlement to a rating in 
excess of 30 percent for that condition.  As indicated above, the 
claim of entitlement to a rating in excess of 30 percent has been 
referred back to the RO for appropriate consideration.  A 
Statement of the Case (SOC) issued in February 2009 continued the 
denial of entitlement to an earlier effective date.  The Veteran 
filed a Substantive Appeal (VA Form 9) perfecting his appeal on 
that issue later that month.  

Generally, the effective date of an award of disability 
compensation based on an original claim or a claim to reopen is 
the date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (2009). 

The effective date of an award of compensation based on direct 
service connection is the date following separation from service, 
if the claim is received within one year of that date.  
Otherwise, the effective date is the date VA receives the claim, 
or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2009). 

Under the laws administered by VA, a specific claim in the form 
prescribed by the Secretary must be filed in order for benefits 
to be paid to any individual.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151(a) (2009).  A "claim" is defined broadly to 
include a formal or informal communication in writing requesting 
a determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2009); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992). 

Any communication indicating an intent to apply for a benefit 
under the law administered by the VA may be considered an 
informal claim provided it identifies, but not necessarily with 
specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) 
(2009); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. 
§ 3.155(a) does not contain the word "specifically," and that 
making such a precision a prerequisite to acceptance of a 
communication as an informal claim would contravene judicial 
precedents and public policies underlying the statutory scheme).  
To determine when a claim was received the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992). 

Upon receipt of an informal claim, if a formal claim has not been 
filed, the RO will forward an application form to the claimant 
for execution. If the RO receives a complete application from the 
claimant within one year from the date it was sent, the RO will 
consider it filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2009).  

In this case, on June 13, 2003, the RO received from the Veteran 
and from the Disabled American Veterans indicating that the 
Veteran wished to establish service connection for bilateral 
hearing loss and several other conditions.  The only 
documentation in the claims file, claim or otherwise, received 
prior to June 13, 2003, pertains to other claims.  As previously 
indicated, based on this claim, by rating decision dated February 
17, 2004, the RO granted the Veteran service connection for 
bilateral hearing loss.  

In the Veteran's January 2006 letter claiming entitlement to an 
earlier effective date he requested an effective date for service 
connection back to his date of discharge from active duty.  There 
is, however, no provision or law or regulation that permits the 
award of an effective date on the basis of an intention to file 
an earlier claim, or on the basis that an earlier claim would 
have been filed if the claimant had known of the earlier 
eligibility for the benefit.  

In the absence of evidence of a claim for bilateral hearing loss 
filed prior to June 13, 2003, the criteria for entitlement to an 
effective date prior to that date are not met.  

Residuals, Right Cheekbone Fracture

The Veteran also contends that the evaluation assigned for his 
service-connected residuals from a right cheekbone fracture does 
not accurately reflect the severity of that condition.  

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected condition adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set in the VA's Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ranges.  VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 
Vet. App. 589 (1991).  If two disability evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  If there is disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate periods 
of time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Reasonable doubt as to the degree of 
disability will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In a December 1950 rating decision the RO first determined that 
facial asymmetry was not service incurred.  The Veteran did not 
appeal this decision and it became final.  Many years later, in 
June 2003, the Veteran again claimed entitlement to service 
connection for residuals of facial damage.   A February 2004 
rating decision reopened the Veteran's claim, but denied it on a 
de novo basis, finding that there was still no evidence that the 
condition was incurred in or aggravated by military service.  The 
Veteran submitted a Notice of Disagreement (NOD) in April 2004.  
A Statement of the Case (SOC) was issued in September 2004 and 
the Veteran perfected his appeal by filing a Substantive Appeal 
(VA Form 9) in October 2004.  

In April 2007, following an October 2005 hearing before a 
Veterans Law Judge, the Board reopened the Veteran's claim, 
finding that new and material evidence had been presented.  The 
Board then remanded the claim for further development, including 
the performance of a VA examination.  In March 2008, following a 
July 2007 VA examination and a Supplemental Statement of the Case 
(SSOC) denying entitlement to service connection, the Veteran's 
claim once again came before the Board.  In its decision the 
Board granted entitlement to service connection for residuals of 
a facial fracture, finding that the evidence was in equipoise as 
to whether the Veteran had any current deformity of the face and 
sinus region as a result to his in-service facial fracture.  

In an April 2008 rating decision the RO assigned a noncompensable 
evaluation effective from June 13, 2003, the date that the 
Veteran filed to reopen his claim of entitlement to service 
connection for that condition.  The Veteran submitted a Notice of 
Disagreement (NOD) in September 2008 indicating dissatisfaction 
with the rating assigned for that condition.  A Statement of the 
Case (SOC) was issue in February 2009 and the Veteran filed a 
Substantive Appeal (VA Form 9) later that month.  

The Veteran's residuals of a right cheek bone fracture, 
previously claimed as facial asymmetry and a facial fracture, are 
currently rated as noncompensable under 38 C.F.R. § 4.118, 
Diagnostic Code 7800.  Diagnostic Code 7800 pertains to scars or 
other disfigurement affecting the head, face or neck.  

The Veteran's service treatment records show that he fractured 
his right cheekbone during his military service.  The Veteran 
also described symptoms of right frontal sinusitis that were mild 
but chronic at separation.  Service connection for chronic mild 
sinusitis has been granted with a noncompensable evaluation 
effective from January 25, 1946, but this condition is not on 
appeal at this time.   At the rating examination in October 19550 
there was no evidence of recent fracture of the facial bones or 
orbital margins.

In August 2003 the Veteran was afforded a VA examination in 
connection with his claim for service connection.  The examiner 
noted a history of chronic sinusitis with surgery in 1974.  A CT 
scan of the sinuses was normal and a September 2003 radiographic 
report from the Phoenix VA Medical Center indicated findings 
consistent with a history of prior maxillary fracture.  

Another VA examination was performed in July 2007.  During this 
examination the Veteran complained of continued symptoms of post-
nasal drip and clear rhinitis.  He reported sinus pressure in his 
cheeks with changes in the weather and noted a decrease in his 
sense of smell and taste for an unspecified period of time.  He 
denied taking antibiotics for sinusitis and denied any sharp or 
shooting nerve pain in his face.  On physical examination there 
was no evidence of gross facial deformity.  The nasal pyramid was 
midline and there was no facial nerve weakness.  Facial bones 
were palpated and there appeared to be a small step-off in the 
middle portion of the right inferior orbital rim.  The rest of 
the orbital rims, maxilla, and zygomatic arches were 
unremarkable.  The nasal bones were midline and the septum was 
essentially midline.  There were no nasal polyps, purulent 
discharge or gross evidence of chronic allergies.  The rating 
examiner reviewed the Veteran's records, including his CT scan of 
the sinuses, which noted past removal of the left middle 
turbinate as well as the left maxillary antrostomy, but no 
evidence of gross sinus disease in any of the paranasal sinuses.  
He could not visualize the small step-off fracture of the right 
inferior orbital rim felt on palpation, and stated that it was 
minimal in nature, and did not cause any cosmetic deformity or 
deformity of the right maxillary sinus or orbit.  No scars were 
indicated.  The rating examiner also stated that it was unlikely 
that the Veteran's fracture and trauma to his right face resulted 
in any chronic sinus or rhinosinusitis disease since CT findings 
were negative for chronic sinus issues. 

An additional CT of the sinuses performed in September 2007 
showed overall mild sinus inflammatory changes.  Evidence of 
prior left-sided sinus surgery consistent with earlier records 
was noted.  There was deformity to the inferior aspect of the 
left maxillary sinus, which may be of a post-traumatic or post-
surgical basis, with soft density possibly representing a polyp 
or mucous retention cyst within the left maxillary sinus, versus 
a tooth root abscess or other dental cyst extending to involve 
the inferior aspect of the left maxillary sinus.  

Private treatment records from Dr. Cohen indicate that he 
examined the Veteran in August 2007 and that the Veteran 
complained of nasal drainage and hoarseness at that time.  He 
indicated that on examination he found a deviation of the nasal 
septum and enlargement of the Veteran's turbinates.  He diagnosed 
chronic rhinosinusitis, probably related to the Veteran's 1946 
in-service trauma.  He noted that the surgery of 1974 did not 
correct the Veteran's problem, which he indicated was related, 
with a reasonable degree of medical probability, to his in-
service facial trauma.  

During the Veteran's November 2008 hearing before a Decision 
Review Officer he stated that he was experiencing frequent sharp 
pains in the area of his right cheekbone.  He provided no other 
testimony related to this issue.  

An additional VA examination was provided in December 2008.  
Results indicated that the nasal septum was midline.  There was a 
palpable depression of the right inferior orbital rim of about 2 
to 3 millimeters, and a flattening of the cheekbones on the right 
side.  There was no evidence of scarring.  The skin color and 
texture were normal.  

The RO has rated the Veteran's residuals of a right cheekbone 
fracture under Diagnostic 7800.  The Board notes that in October 
2008 the regulations pertaining to that diagnostic code were 
amended, effective October 23, 2008.  The Board observes that the 
regulatory changes only apply to applications received by VA on 
or after October 23, 2008, or if the Veteran requests review 
under the clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 
2008).  As neither situation applies in this case, the Board 
finds the 2008 changes to be inapplicable.  

Diagnostic Code 7800 pertains to the evaluation of scars or other 
disfigurement of the head, face or neck.  Under that code, a 10 
percent rating is warranted under if there is one characteristic 
of disfigurement present.  A 30 percent rating requires visible 
or palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired sets of features or two or three 
characteristics of disfigurement.  A 50 percent rating is 
warranted for visible or palpable tissue loss and either gross 
distortion or asymmetry of two features (nose, chin, forehead, 
eyes, ears, cheeks, lips), or, with four or five characteristics 
of disfigurement.  38 C.F.R. § 4.118, DC 7800.  

Note (1) accompanying 38 C.F.R. § 4.118, DC 7800 explains that 
the eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are the following: (1) a scar 
of 5 inches (13 centimeters) or more in length; (2) a scar at 
least one-quarter inch (0.67 centimeters) wide at the widest 
part; (3) surface contour of scar elevated or depressed on 
palpation; (4) scar adherent to underlying tissue; (5) skin hypo- 
or hyper-pigmented in the an area exceeding 6 square inches (39 
square centimeters); (6) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding 6 square 
inches (39 square centimeters); (7) underlying soft tissue 
missing in an area exceeding 6 square inches (39 square 
centimeters); (8) skin indurate and inflexible in an area 6 
square inches (39 square centimeters).  38 C.F.R. § 4.118, DC 
7800, Note 1. 

The Board finds that the medical evidence does not demonstrate 
that the Veteran's residuals are disfiguring.  Furthermore, the 
Veteran's residuals of a facial fracture do not meet any of the 
eight characteristic of disfigurement.  Therefore the Veteran is 
not entitlement to an increased rating under Diagnostic Code 7800 
for any period of time covered by this appeal.  

The Board has also reviewed the medical evidence and considered 
other potentially relevant diagnostic codes.  Under Diagnostic 
Code 5296, a compensable rating is warranted for loss of part of 
both the inner and outer tables of the skull.  A 10 percent 
rating is warranted when there is no brain hernia and the area of 
the part of the skull that is lost is smaller than the size of a 
25-cent piece of 0.716 inches (4.6198 centimeters).  A 20 percent 
disability rating is warranted when there is no brain hernia and 
the area lost is of an intermediate size between a 25-cent piece 
and a 50-cent piece.  A 30 percent rating is warranted when there 
is no brain hernia and the area lost is larger than the size of a 
50-cent piece or 1.140 inches (7.355 centimeters).  The highest 
possible rating of 80 percent requires a brain hernia.  38 C.F.R. 
§ 4.72, Diagnostic Code 5296.  As no loss of any part of the 
inner or outer tables of the skull has been demonstrated, a 
compensable rating is not warranted under Diagnostic Code 5296.  

Thus, fort the reasons set forth above, the Board finds that a 
compensable rating is not warranted for any of the Veteran's 
residuals of a fracture of the right cheekbone at any point 
during the course of the claim.  As the preponderance of the 
evidence is against the claim, it must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

In addition, consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is not warranted.  That 
provision provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, a veteran may 
be awarded a rating higher than that encompassed by the schedular 
criteria, as demonstrated by evidence showing that the disability 
at issue causes marked interference with employment, or has in 
the past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  According to 38 C.F.R. § 4.1, 
"[g]enerally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned therein.  
What the Veteran has not shown in this case is that his service-
connected shoulder disorder has resulted in unusual disability or 
impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or inadequate 
at any time during the current appeal.  The disability has not 
required frequent periods of hospitalization and there is no 
evidence of any interference with his employment such as periods 
of frequent hospitalizations, surgeries or inability to perform 
required tasks due to the condition.  As the Veteran's impairment 
is adequately contemplated by the rating criteria referral for 
consideration of an extraschedular rating is not warranted.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Right Wrist Disorder

In addition, the Veteran contends that the current evaluation 
assigned for his wrist disability does not accurately reflect the 
severity of that condition.  A December 1950 rating decision 
first denied entitlement to service connection for that 
condition.  In May 2003 the Veteran again claimed entitlement to 
service connection for a right wrist disability.  A February 2004 
rating decision denied entitlement to service connection, finding 
that the evidence did not show that the condition was incurred in 
or aggravated by military service.  The Veteran submitted a 
Notice of Disagreement (NOD) with that rating decision in April 
2004.  In a September 2004 Decision Review Officer Decision the 
RO granted entitlement to service connection for post-traumatic 
arthrosis, status post fracture, right wrist, and assigned an 
evaluation of 10 percent, effective from June 13, 2003, the date 
that he Veteran filed his renewed claim.  

In October 2005 the Veteran filed for an increased rating for 
that condition.  An August 2007 rating decision denied 
entitlement to a rating in excess of 10 percent.  The Veteran 
submitted a Notice of Disagreement (NOD) with that decision in 
September 2007.  The RO issued a Statement of the Case (SOC) in 
February 2009 and the Veteran filed a Substantive Appeal (VA Form 
9) later that month, perfecting his appeal.  

As indicated above, disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
condition adversely affects his ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his symptomatology with the criteria set in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify various disabilities 
and the criteria for specific ranges.  

The Veteran's wrist disability is rated under Diagnostic Code 
5215, which provides the rating criteria for limitation of motion 
of the wrist.  The Board notes that there are several diagnostic 
codes under which the Veteran's wrist disability must be 
evaluated. 

Diagnostic Code 5010 provides the rating criteria for arthritis 
due to trauma, substantiated by x-ray findings, and directs that 
it be rated as degenerative arthritis under Diagnostic Code 5003.  
That rating code indicates that degenerative arthritis 
established by x-ray evidence will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  When the limitation of 
motion in noncompensable under the appropriate diagnostic code a 
10 percent rating is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. 

Diagnostic Code 5015 provides the rating criteria for benign new 
bone growth and Diagnostic 5024 provides the rating criteria for 
tenosynovitis.  Disabilities under these codes are also to be 
rated on the limitation of motion of the affected part and refer 
the rater back to Diagnostic Code 5003.  38 C.F.R. § 4.71a.

Diagnostic Code 5215, in turn, governs limitation of motion of 
the wrist.  An evaluation of 10 percent is warranted for the 
major and minor joints for palmar flexion limited in line with 
the forearm and for dorsiflexion less than 15 degrees.  See 
38 C.F.R. § 4.71a.  Normal range of motion for the wrist is 70 
degrees of dorsiflexion (extension); 80 degrees of palmar 
flexion; 45 degrees of ulnar deviation; and 20 degrees of radial 
deviation.  See 38 C.F.R. § 4.71, Plate I. 

Under Diagnostic Code 5214, favorable ankylosis in 20 to 30 
degrees dorsiflexion warrants a 20 percent disability evaluation 
in the minor wrist and a 30 percent evaluation in the major 
wrist.  Ankylosis in any other position except favorable warrants 
a 30 percent disability evaluation for the minor wrist and a 40 
percent evaluation for the major wrist.  Unfavorable ankylosis in 
any degree of palmar flexion, or with ulnar or radial deviation 
warrants a 40 percent rating for the minor wrist and 50 percent 
rating for the major wrist.  38 U.S.C.A. § 4.71a, Diagnostic Code 
5214.  

It should also be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.  

A review of the Veteran's claims file indicates that a VA 
examination was conducted in March 2006.  During that examination 
the Veteran indicated that he experienced pain, stiffness and 
weakness of mild severity on a weekly basis and that he had 
difficulty grasping and lifting objects.  Flare-ups of one to two 
days were also noted.  Range of motion testing indicated ulnar 
deviation from zero to 30 degrees with pain after 20 degrees, 
radial deviation from zero to 20 degrees without pain, 
dorsiflexion from zero to 60 degrees with pain at 50 degrees, and 
palmar flexion from zero to 80 degrees without pain.  No 
inflammatory arthritis, loss of bone or ankylosis was detected.  
On physical examination the examiner found tenderness, painful 
movement and guarding of movement.  X-ray evidence revealed 
deformities of the greater and lesser multangular bones.  Mild 
subluxation of the second metacarpal bone and a more severe 
subluxation of the first metacarpal bone, as well as significant 
arthritic changes at the first metacarpal articulation were 
noted.  The effect of daily activities ranged from none to mild.  

The Veteran was afforded another VA examination in July 2007.  
During that examination the Veteran reported that overuse of his 
right wrist increased pain.  He also stated that he sometimes 
drops things because of weakness in his wrist.  He reported 
having some difficulty getting dressed because of his right wrist 
and indicated that his daughter helped him with that task.  
Physical examination of the right wrist did not reveal any 
swelling, warmth or tenderness.  Range of motion studies 
indicated dorsiflexion from zero to 55 degrees with pain at 55 
degrees, palmar flexion from zero to 30 degrees with pain at 30 
degrees, radial deviation from zero to 15 degrees with pain at 15 
degrees, and ulnar deviation from zero to 35 degrees with pain 
after 35 degrees.  Repetitive testing did not result in any 
additional functional loss due to pain, weakness, incoordination, 
fatigue or lack of endurance.  Muscle strength of the right wrist 
was 4 out of 5, and the Veteran had a normal sensory examination 
to light touch of the right wrist and hand.  X-rays of the right 
wrist revealed degenerative changes, which the VA examiner 
diagnosed as post-traumatic arthritis with limitation of motion 
of the right wrist.  

At the Veteran's November 2008 hearing before a Decision Review 
Officer, he affirmed that his right wrist is his dominant 
extremity.  He stated that the pain in his right wrist had 
worsened since the previous examination.  Based on that statement 
another examination was scheduled for December 2008.  Results 
from the December 2008 VA examination indicate pronation to 60 
degrees and supination to 30 degrees.  Palmar flexion was to 15 
degrees and dorsiflexion was to 20 degrees, each accompanied by 
complaints of pain at the extreme degree of motion.  Ulnar 
deviation was to 10 degrees and radial deviation was to 5 
degrees.  The Veteran's grasp strength was impaired by a tremor.  
Because the Veteran's thumb was held adducted to the palm he was 
barely able to have any abduction power, and pinch test was also 
limited in that the Veteran was barely able to pinch the thumb to 
the tip of the index finger.  The Veteran was not using any 
assistive device, and no recent flare-ups of the right wrist were 
noted.  The VA examiner confirmed that the Veteran's limited 
motion of the right wrist was related to post-traumatic 
degenerative changes, but there was no evidence of ankylosis.  

In analyzing the Veteran's claim for a rating in excess of 10 
percent for his right wrist disability the Board must evaluation 
the Veteran's conditions under the Diagnostic Codes enumerated 
above.  First, the various VA examinations indicate that the 
Veteran does have degenerative arthritis of the right wrist.  In 
addition, treatment records from April 2005 indicate that the 
Veteran has carpal tunnel.  Diagnostic Code 5010 for traumatic 
arthritis indicates that the disability should be rated under 
Diagnostic Code 5003 for degenerative arthritis.  That rating 
code first requires the Board to determine whether the Veteran's 
disability warrants a compensable rating for limitation of 
motion.

Based on range of motion studies conducted during the most recent 
VA examination, the Board finds that at no point during the 
appeal period has the Veteran exhibited palmar flexion limited in 
line with the forearm or dorsiflexion limited to less than 15 
degrees, even when considering functional loss due to weakness, 
fatigability, incoordination or pain on movement.  Accordingly, 
as there is x-ray evidence indicating degenerative arthritis of 
both wrists, and there is no finding of limitation of motion 
compensable under the appropriate diagnostic code, the Board 
finds that a 10 percent rating is for application.  

The Board has also evaluated the Veteran's disability under 
Diagnostic Code 5214, but as there are no findings of any 
ankylosis in the record a higher rating is not warranted under 
that diagnostic code. 

Additionally, consideration has also been given to applying a 
higher rating based on functional loss due to pain under 
38 C.F.R. § 4.40 (including pain on use or during flare-ups) and 
functional loss due to weakness, fatigability, incoordination or 
pain on movement of a joint under 38 C.F.R. § 4.45.  It is 
necessary to consider these regulatory provisions in the case of 
disabilities involving a joint rated on the basis of limitation 
of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion, and the 10 percent 
evaluation assigned under Diagnostic code 5003 is for x-ray 
evidence of arthritis.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

Consideration has also been given to whether additional 
compensation is warranted for any neurological component of the 
Veteran's service-connected wrist disability.  The Veteran has 
complained of weakness and VA treatment records from March 2005 
indicate that the Veteran has been diagnosed with carpal tunnel 
syndrome.   Diagnostic Code 8515 governs ratings for carpal 
tunnel syndrome, based on paralysis of the median nerve.  Under 
Diagnostic Code 8515, ratings differ on the level of severity and 
the determination of which limb is involved, the major or the 
minor.  A 10 percent rating is assigned for mild incomplete 
paralysis of the median nerve.  For moderate incomplete 
paralysis, a 30 percent rating is assigned for the major hand and 
a 20 percent rating is assigned for the minor hand.  For severe 
incomplete paralysis, a 50 percent rating is assigned for the 
major hand and a 40 percent rating is assigned for the minor 
hand.  A 70 percent rating is assigned for complete paralysis of 
the median nerve on the major side with such manifestations such 
as the hand inclined to the ulnar side; the index and middle 
fingers more extended than normal; considerable atrophy of the 
muscles of the thenar eminence; the thumb in the plane of the 
hand (ape hand); pronation incomplete and defective; absence of 
flexion of index and middle fingers remain extended; an inability 
to flex the distal phalanx of the thumb; defective opposition and 
abduction of the thumb at right angles to the palm; weakened 
wrist flexion; and pain with trophic disturbances.  Complete 
paralysis of the minor hand is rated at 50 percent disabling.  
With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type pictures for complete 
paralysis for a particular nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be the mild, or 
at most, the moderate degree.  When the involvement is bilateral, 
the ratings should be combined with application of the bilateral 
factor.  38 C.F.R. § 4.124a.  The words "slight," "moderate" 
and "severe" are not defined by the rating schedule.  Rather 
than applying a mechanical formula, the Board must evaluate all 
of the evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6.  

Based on the medical evidence of record, which shows that the 
Veteran has weakened movement of the right wrist and has been 
diagnosed with carpal tunnel syndrome, the Board finds that an 
additional 10 percent, for incomplete paralysis is warranted.  

The Board also finds that the level of impairment for the right 
wrist has been relatively stable throughout the appeal period, or 
at least has never been worse than what is warranted for the 20 
percent rating assigned.  While carpal tunnel was first diagnosed 
in March 2005 it was indicated that the symptoms had been ongoing 
for at least a few months.  There is no showing of a worsening of 
the symptom picture.  

In addition, consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is not warranted.  That 
provision provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, a veteran may 
be awarded a rating higher than that encompassed by the schedular 
criteria, as demonstrated by evidence showing that the disability 
at issue causes marked interference with employment, or has in 
the past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  According to 38 C.F.R. § 4.1, 
"[g]enerally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned therein.  
What the Veteran has not shown in this case is that his service-
connected shoulder disorder has resulted in unusual disability or 
impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or inadequate 
at any time during the current appeal.  The disability has not 
required frequent periods of hospitalization and there is no 
evidence of any interference with his employment such as periods 
of frequent hospitalizations, surgeries or inability to perform 
required tasks due to the condition.  As the Veteran's impairment 
is adequately contemplated by the rating criteria referral for 
consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to an  effective date earlier than June 23, 2003,for 
the award of service connection for bilateral hearing loss is 
denied.

Entitlement to an initial compensable disability evaluation for 
the Veteran's service-connected residuals of a fracture, right 
cheekbone, is denied. 

Entitlement to a rating of 20 percent for the Veteran's post-
traumatic arthrosis, status post fracture, right wrist, with 
carpal tunnel syndrome is granted.


REMAND

The Veteran has also claimed entitlement to a rating in excess of 
10 percent for his service-connected right elbow disorder and 
entitlement to service connection for blindness of both eyes 
(claimed as macular degeneration), pilonidal cyst (claimed as a 
tailbone condition), a right shoulder disability, a left elbow 
disability, a back disability, a right knee disability, a left 
knee disability, a bilateral foot disability and tinnitus.  The 
Board finds that additional development is necessary with regard 
to these issues.  Accordingly, further appellate consideration 
will be deferred and these matters are remanded to the RO/AMC for 
further action as described below.

With regard to the Veteran's claim of entitlement to a rating in 
excess of 10 percent for his service-connected post-traumatic 
degenerative joint disease, right elbow, the Board notes that the 
issue must be remanded for further development.  Entitlement to 
service connection for this condition was first denied in a 
December 1950 rating decision.  Subsequently, in a September 2004 
Decision Review Officer Decision, entitlement to service 
connection was granted and a noncompensable rating was assigned 
effective from June 13, 2003.  

In October 2005 the Veteran filed for an increased rating for his 
right shoulder.  An April 2006 rating decision increased the 
Veteran's rating for that condition from noncompensable to 10 
percent, effective from October 31, 2005, the date that the 
Veteran filed his claim.  The Veteran submitted a Notice of 
Disagreement (NOD) with that rating in May 2006 and the RO issued 
a Statement of the Case (SOC) in March 2007.  In April 2007 the 
Veteran filed a Substantive Appeal (VA Form 9) perfecting his 
appeal on that issue.  

Since the March 2007 Statement of the Case (SOC) additional 
evidence has been received in the form of VA treatment records, a 
VA examination report and several written statements.  In such a 
situation, the law requires that the RO initially consider the 
evidence, re-adjudicate the claim, and issue an appropriate 
supplemental statement of the case (SSOC). 38 C.F.R. §§ 19.31, 
19.37, 20.1304(c).

With regard to the Veteran's claim to reopen the previously 
denied claim of entitlement to service connection for blindness 
of both eyes, now claimed as macular degeneration, review of the 
record shows that the Veteran has not been provided with 
sufficient information that would satisfy the requirements of 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In Kent, the Court 
held, in part, that VA's duty to notify a claimant seeking to 
reopen a claim includes advising him of the evidence and 
information necessary to reopen the claim.  Further, VA is to 
notify the claimant of the evidence and information necessary to 
establish his entitlement to the underlying claim for the benefit 
sought.  The Court further held that VA must, in the context of a 
claim to reopen, look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the evidence required 
to establish service connection that were found insufficient in 
the previous denial.  Id., at 9-10.  

With regard to the remainder of the claims being remanded, 
specifically the claims of entitlement to service connection for 
a pilonidal cyst (claimed as a tailbone condition), a right 
shoulder disability, a left elbow disability, a back disability, 
a right knee disability, a left knee disability, a bilateral foot 
disability and tinnitus, the Board notes service connection may 
be granted for a disability resulting from a disease or injury 
incurred in or aggravated by service. See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  

In a claim for secondary service connection, the regulations 
provide that service connection shall be granted for a disability 
that is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310.  In the context of claims for 
secondary service connection, the evidence must demonstrate an 
etiological relationship between the service-connected disability 
or disabilities on the one hand and the condition said to be 
proximately due to the service-connected disability or 
disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 
(1998).  Secondary service connection may also be warranted for a 
non-service-connected disability when that disability is 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a 
claim for secondary service connection, the record must contain 
competent evidence that the secondary disability was caused or 
aggravated by the service-connected disability.  See Wallin v. 
West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 
516-17 (1995).  

With regard to the claims, a back disability, a right knee 
disability, a left knee disability, a bilateral foot disability 
and tinnitus, the Board notes that to date, the Veteran has not 
been afforded VA examinations in connection with these claims. 

The evidence of record is insufficient for the Board to render a 
decision on these claims.  Additional development of the medical 
evidence and adjudication on these bases is therefore indicated.  
The above considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  In addition, the duty 
to assist includes obtaining medical records and examinations 
where indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the 
record before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill its 
statutory duty to assist the Veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993). 

Finally, the Board notes that the Veteran has been receiving 
ongoing treatment from VA for at least some of the issues being 
remanded.  The records on file reflect treatment only through 
October 2008.  To correctly assess the Veteran's current 
disabilities, all records of treatment from October 2008 to the 
present must also be considered.  Therefore, those records must 
be obtained for the file.  

For the reasons stated above, and in order to give the Veteran 
every consideration with respect to the claims on appeal, further 
development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.   The RO/AMC must review the record and 
ensure that compliance with all notice and 
assistance requirements set forth in the VCAA 
and Kent v. Nicholson, 20 Vet. App. 1 (2006) 
by issuing the Veteran an additional 
notification letter.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§ 3.159.  The Veteran should be afforded the 
appropriate period of time for response to 
all written notice and development as 
required by VA law.

2.  The RO/AMC should contact the Veteran and 
inquire whether he has undergone any 
treatment for his bilateral leg cramps since 
December 2008.  If the Veteran indicates that 
he has received any treatment or evaluation, 
the RO/AMC should obtain and associate those 
records with the claims file.

3.  The Veteran should be afforded VA 
examinations to determine the nature and 
severity of his claimed tailbone condition, 
right shoulder condition, left elbow 
condition, back condition, right knee 
condition, left knee condition, bilateral 
foot condition and tinnitus.  The claims 
folder should be made available to and be 
reviewed by the examiner(s) and a rationale 
for all opinions offered must be included in 
the report provided.  All indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished and all findings reported in 
detail.  For each of these claimed conditions 
the respective examiner must:

a.  Determine whether the claimed 
condition currently exists and the extent 
of the claimed condition;

b.  Determine whether it is at least as 
likely as not (50 percent or greater 
probability) that the claimed condition 
began during service or is otherwise 
linked to any event which occurred in 
service, including whether the claimed 
disability is secondary to any other 
condition which was incurred in service or 
is etiologically related to service.  

c.  If any of the claimed conditions are 
found to have pre-existed service the 
examiner must determine whether that 
condition is at least as likely as not (50 
percent or greater probability) to have 
been aggravated by the Veteran's service 
or by any of his service-connected 
disabilities.  

A complete rationale for each opinion offered 
must be included in the report and an 
explanation of the principles involved would 
be of considerable assistance to the Board.  
Specifically, that rationale should explain 
the extent to which the opinion is based on 
medical principles and the extent to which it 
is based on the history provided by the 
Veteran.

4.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record, the Veteran's 
claims addressed in this remand should again 
be reviewed by the RO, to include 
consideration of any additional evidence 
submitted.  If the benefits sought are not 
granted the Veteran and his representative 
should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


